Opinion by
Judge Pryor:
The original liability of the ancestor of appellants occurred in the year 1840 and this is made the basis of the action against them. *416They rely upon the statute of limitations more than thirty years having elapsed to the filing of the amended petition. This amendment was the only pleading containing a 'cause of action against appellants, and upon its face shows when the liability occurred. In such a case, when the statute is pleaded and the petition shows that a sufficient time has elapsed to bar the claim, no other proof is necessary. The judgment is therefore reversed and cause remanded with directions to dismiss the petition as against the appellants.

Stevenson & Myers, for appellants.

—1-, for appellee.